Title: John Thaxter to Abigail Adams, 6 July 1778
From: Thaxter, John
To: Adams, Abigail



Madam
York Town Philadelphia July 6th. 1778

Permit me to congratulate you on the safe Arrival of Mr. Adams at France. It is an event that has relieved many of his friends from pain­ful anxieties. I could have wished for the happiness of communicating the very agreeable intelligence to you. I hope it has reached you before this date. His arrival was taken notice of in the French papers and also in a London paper, which have been received. It is now an indubitable fact. May his life and usefulness be preserved there.
On the 4th inst. was celebrated at the City Tavern the Anniversary of our Independence, or the political birthday of every American. It was conducted with great decency. The promising aspect of our affairs, the late victory, the almost frantic joy of returned citizens, the dejection of haughty disaffection &c. &c. occasioned the most infallible demonstrations of Joy and Gratitude.
Some time after dinner, was escorted through the Streets a noted and infamous doxy with one of the high head dresses lately worn by some of the Ladies in this City. It was elegantly finished, but it was borne (it is a fabrick indeed on the head) by a Trull, which gave great offence to the Jewels who have lately prop’d such awful superstructures.
It was designed to ridicule them. The end was answered. It was quite as high as that representation which I dare say you have seen at Brigr. Palmer’s.
In the morning of the same day a duel was fought between Major Genl. Conway and Brigr. Cadwallader of Pennsylvania, the former of whom recieved a wound—the ball entered his Cheek and coming out under his Ear lodged in his hair. He is like to recover. There are so many reports respecting the origin of it that I cannot determine absolutely what did occasion it. I believe, however, Cadwallader charged him with bashfulness at Germantown battle. Genl. Lee is under an arrest for disobedience to orders &c. I think he has done his job this time. He has not many Advocates at this juncture in the Army. There is a Report in town that the King of Prussia has sent vessels to open a trade with these States, and that he has requested the King of Britain to give no annoyance to the trade, as he is determined to repair all losses, by such interference, by visiting Hanover.
Your kind favor of June 12th. reached me the 4th inst. I am exceedingly obliged to you for visiting our family and enquiring of the stage and progress of the small pox. I am very happy to hear my father has broke out and like to do well, as also your father. I never was more surprised than to hear of their inoculation. I am very impatient indeed to hear from them both. God grant that I may hear of the confirmed recovery of both.
I thank you Madam for your advice respecting my health. I am very comfortable at present. I expect another Crop very shortly. The weather is now so intensly hot that I cannot think of returning. I am glad I came to this part of the world; it has given me a further acquaintance with men and things. It is a fine opportunity to get an insight into the forms and modes of transacting business, of observing the motives, interests and passions which actuate mankind. These are times to discover the materials of mens hearts—the avenues are open.
Please to remember me to all friends.

With sentiments of the highest esteem I am Madam, Your most obedt. Servt.,
JT

